SUPPLEMENT DATED JUNE 29, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR SUN LIFE FINANCIAL MASTERS ACCESS, SUN LIFE FINANCIAL MASTERS EXTRA, SUN LIFE FINANCIAL MASTERS CHOICE, SUN LIFE FINANCIAL MASTERS FLEX, AND MFS REGATTA CHOICE PROSPECTUS DATED MAY 1, 2008 FOR MFS REGATTA EXTRA PROSPECTUSES DATED MAY 1, 2007 MFS REGATTA CHOICE II AND MFS REGATTA FLEX II AND PROSPECTUS DATED MAY 1, 2006 FOR MFS REGATTA FLEX FOUR AND MFS REGATTA ACCESS ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F On June 11, 2009, shareholders approved the merger of MFS Strategic Value Portfolio into the MFS Value Portfolio afterthe close of business on June 26, Effective immediately, MFS Strategic Value Portfolio is no longer available for investment and all references to the portfolio are hereby deleted from each of the above-listed prospectuses. Please retain this supplement with your prospectus for future reference. Masters,
